Citation Nr: 1215329	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  06-26 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for headaches.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for flat feet.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include major depression with psychosis.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for tuberculosis.

7.  Entitlement to service connection for insomnia.

8.  Entitlement to special monthly pension for aid and attendance or housebound status.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In September 2005, the RO determined that new and material evidence had not been submitted to reopen claims for service connection for "migraine headaches (claimed as tension headaches)," flat feet, and "major depression with psychosis," and denied claims for service connection for insomnia and hepatitis C.  In July 2007, the RO also determined that new and material evidence had not been submitted to reopen a claim for service connection for hypertension and denied claims for service connection for tuberculosis and for special monthly pension. 

In January 2010, the Veteran testified during a video conference hearing before the undersigned.  A transcript of that hearing is of record.

In February 2011, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has since been returned to the Board for further appellate action.

The Board notes that the claims for entitlement to service connection for headaches, flat feet, an acquired psychiatric disorder, and hypertension were previously finally denied, and the Board must find new and material evidence in order to establish its jurisdiction to review the merits of these previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of entitlement to service connection for headaches (on the merits) and insomnia and whether new and material evidence has been submitted to reopen claims for entitlement to service connection for flat feet, an acquired psychiatric disorder, and hypertension; and, entitlement to special monthly pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The July 1998 rating decision that denied service connection for migraine and sinus headaches was not appealed and is final.

2.  Some of the evidence received since that July 1998 rating decision includes evidence that bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for headaches.

3.  The preponderance of the evidence is against a finding that the Veteran has hepatitis C that manifested in service or that is otherwise related to his military service.  

4.  The preponderance of the evidence is against a finding that the Veteran had tuberculosis during service or within three years after his separation from service or that he currently has tuberculosis related to his military service.  


CONCLUSIONS OF LAW

1.  The July 1998 rating decision, which denied entitlement to service connection for migraine and sinus headaches, is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2011).

2.  The evidence received subsequent to the July 1998 rating decision is new and material, and the claim for service connection for headaches is reopened. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for establishing service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).

4.  The criteria for establishing service connection for tuberculosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Given the Board's favorable disposition to reopen the claim for service connection for headaches and the need to remand the claim on the merits, the Board finds that no discussion of VCAA compliance as to that issue is necessary at this time.

With respect to the claims for service connection for hepatitis C and tuberculosis, the Board finds that the duty to notify was satisfied in this case.  The RO sent the Veteran letters in May 2005, October 2006, and January 2009 that notified him of what information and evidence is needed to substantiate his claims for service connection for hepatitis C and tuberculosis.  These letters also informed the Veteran of what information and evidence must be submitted by him and of the types of evidence that will be obtained by VA.  The October 2006 and January 2009 letters further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The claims were last readjudicated in a supplemental statement of the case (SSOC) in January 2012. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding records that are relevant to the claim.

The Veteran informed VA that records for treatment received from 1974 to 1976 could be obtained from the Regional Medical Center.  VA requested these records and received a response from that facility in October 2006 indicating that they did not have any records pertaining to the Veteran during those years.  The Veteran was not properly informed of this result as required by 38 C.F.R. § 3.159(e).  However, the Veteran also requested these records from the Regional Medical Center, and after receiving a similar response, informed VA that the records had been destroyed.  As the Veteran is well aware that these records are not available and has made his own attempts to obtain them, he has not been prejudiced by the lack of notice that VA was unable to obtain the records.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also acknowledges that, in a January 2012 letter, the Veteran reported that he was receiving treatment for tuberculosis by the Louisville Department of Public Health and Wellness Tuberculosis Clinic.  However, he has not submitted authorization for VA to obtain these records.  The Veteran has been asked on numerous occasions to submit authorization for VA to obtain outstanding, relevant treatment records.  For example, in an April 2011 letter, the Veteran was asked to provide names, addresses and dates of treatment of any and all health care providers who have provided treatment for his claimed disorders.  He was asked to use the enclosed VA Form 21-4142s (Authorization and Consent to Release Information).  

While the Veteran has identified outstanding non-Federal treatment records, he has not authorized VA to obtain these records despite being asked for such authorization on multiple occasions.  In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The Court has also held that VA's duty to assist is not always a one-way street, and that if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Absent authorization from the Veteran for VA to obtain the records from the Louisville Department of Public Health and Wellness Tuberculosis Clinic, VA has no further duty to assist the Veteran regarding these records.  

The Veteran was provided a hearing before the Board in January 2010.  In February 2012, the Veteran requested another hearing, citing 38 C.F.R. § 20.1304.  In part, that regulation details procedure related to requests for personal hearings received following notification of certification and transfer of records to the Board.  See 38 C.F.R. § 20.1304 (2011).  However, section 20.1304 is explicitly limited by 38 C.F.R. § 20.1507(b)(1) (2011), which provides that only one hearing before the Board will be conducted.  The Veteran has had his hearing.  Therefore, the Board finds that an additional hearing is not warranted in this case.  It is noted that the hearing transcript was corrected after a request by the Veteran and that comments written by the Veteran on the original hearing transcript have been accepted as additional written argument.  

In addition, the Board notes that the case was remanded in February 2011 to obtain private treatment records and VA treatment records and to provide the Veteran with VA examinations for his claimed hepatitis C.  All available and identified private treatment records have been obtained if proper authorization was provided, as have the requested VA treatment records.  In December 2011, a VA hepatitis, cirrhosis, and other liver conditions examination was also performed.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

When VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in December 2011 is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  The opinion considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination on this issue.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA medical opinion with respect to the claim for entitlement to service connection for hepatitis C has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not been afforded a VA examination concerning his claim for service connection for tuberculosis.  VA is obliged to provide an examination or to obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed below, there is simply no competent evidence that the Veteran currently has tuberculosis that may be related to his service.  As such, there is no duty for VA to obtain a medical opinion or provide an examination relating to this claim.   For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  


Law and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As provided by 38 U.S.C.A. § 1154(a) (West 2002), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  


I.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

In this case, service connection for migraine and sinus headaches was previously denied by a rating decision in July 1998.  The claim was denied because there was no evidence to show that the Veteran had a permanent residual or chronic disability related to service.  The Veteran did not appeal this decision, and it became final.  See 38 C.F.R. §§ 20.302, 20.1103.  

The evidence received subsequent to the July 1997 rating decision includes private and VA treatment records, as well as statements and testimony from the Veteran.  These records show that the Veteran currently experiences headaches.  For example, a July 2004 VA outpatient treatment record shows a current assessment of headaches.  

In Shade v. Shinseki, 24 Vet. App 110, 117 (2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Id. at 121.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  Id.  

Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, the Board finds that the new evidence relates to unestablished facts and raises a reasonable possibility of substantiating the claim as it shows that the Veteran has a current disability.  Thus, such evidence is new and material, and the claim for service connection for headaches is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed. 


II.  Service Connection

Initially, the Board recognizes that the Veteran's occupational specialty during service was medical specialist.  However, his service records indicate that he only attended an eight week course in 1974 to qualify and was involved in this specialty for less than one year.  There is no indication that he received any further training following his period of service.  The level of training, education, and experience of an individual is a factor for consideration in evaluating medical evidence. See, e.g. Cox v. Nicholson, 20 Vet. App. 563 (2007); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Given his limited training, the Board finds that the Veteran is not competent to render diagnoses and medical opinions in specialty areas, such as liver and pulmonary disorders, and as discussed below, any medical statement rendered by him is certainly outweighed by the other medical evidence proffered by individuals with more training.  

The Board also notes that the Veteran's service treatment records include an undated Chapter 10 examination report.  Chapter 10 is another name for a discharge in lieu of a court martial.  The Veteran's service personnel records show that the Veteran requested a Chapter 10 discharge in June 1975 after being charged with illegal possession of marijuana. The Veteran contends that he never had a discharge examination or any other examination around the time of his separation from service.  As proof, he has asserted that he has deformed ears, which are not noted on the examination report.  However, deformed ears were also not noted during his enlistment examination, which the Veteran has not suggested he did not attend.  As such, this is not a persuasive argument.   Moreover, his service treatment records include a document signed by the Veteran on his day of separation indicating that he underwent a separation medical examination more than three working days prior to his departure from his place of separation and that there had been no change in the medical condition.  These service records support a finding that the Veteran did have a separation examination.  These records are more probative than the Veteran's current contention that he was not examined.  The Board finds that the Chapter 10 examination report was created shortly before the Veteran's separation from service and is a representation of findings after an examination.  


A. Hepatitis C

The Veteran contends that he contracted hepatitis C during service by being exposed to blood and fluids while serving as a medical specialist, by cutting his finger, or by using IV drugs.  

The Veteran's service treatment records do not document any complaints, diagnosis, or treatment for hepatitis or any other liver disorder.  Moreover, all evaluations at separation were reported as normal.  The Veteran did cut his left little finger on the edge of a locker in August 1975 and was treated with a steri-strip dry dressing; however, there was no indication that he was exposed to another person's blood at that time.  Nor was there was any evidence of symptomatology indicative of hepatitis thereafter in service.

During post-service treatment for aggression towards his girlfriend in October 1975, the Veteran reported that he was afraid of needles so he had not gotten into anything like shooting up speed or heroin.  

The Veteran was later diagnosed with hepatitis in September 1979 and admitted that he had used intravenous drugs two months earlier.  In October 1979, the diagnosis was changed to hepatitis secondary to intravenous drug abuse.  

In January 1992, the Veteran was rejected as a plasma donor because blood tests revealed he was reactive to the hepatitis C antibody.  VA medical records also indicate that the Veteran's blood test results were hepatitis C antibody EIA positive in July 2004.  A February 2005 private medical record from indicates that the Veteran was repeatedly positive for hepatitis C virus antibody, and records from June 2005 note that results show high hepatitis C antibody with recombinant immunoblot assay (RIBA). 

In May 2005, the Veteran was referred by a county detention center for evaluation of a positive test for hepatitis C.  The physician noted that the Veteran had acute hepatitis in 1979 and that he was engaged in intravenous drug use at that time and sharing needles.  It was also noted was that the Veteran was denied plasma donation in 1992 because of blood positive hepatitis C virus.  The Veteran specifically denied past blood transfusions, although he did report having multiple sexual partners.  The examiner further noted that the Veteran had reported working as a medic in the Army and stated that he would have had occupational exposure to blood and body fluids.  The assessment was positive hepatitis C virus with normal liver function tests, and the risk factors included positive intravenous drug use.   

The Veteran was afforded a VA hepatitis, cirrhosis, and other liver conditions examination in October 2011.  The examiner noted diagnoses of hepatitis C in 1979 and 2004.  The Veteran reported that he first learned of his hepatitis C when trying to give plasma around 1992.  He reported possible initial infection around 1978 when he got very sick with severe vomiting and had yellow conjunctiva and nail beds.  He recalled that this illness lasted for about two weeks and that he was diagnosed with hepatitis.  Reported risk factors included working as a medic while in the military, intravenous drug use, snorting cocaine, multiple sex partners, risky sexual behaviors (no protection), and tattoos.  He could not recall a specific incident during service that could have exposed him to the hepatitis C virus, but he stated that he worked as a phlebotomist.  He specifically claimed that he did not wear gloves when drawing blood.  It was further noted that his first tattoo was in 1978.  

The examiner explained that working in the healthcare field is a risk factor for hepatitis C, but infection requires blood to blood contact.  According to the examiner, being exposed to blood is not enough.  Such blood needed to contain the virus and come in contact with openings or cuts in the skin.  The examiner also noted that hepatitis was not diagnosed until four years after service, and indicated that the incubation period for hepatitis C is six to twelve weeks.  According to the examiner, intravenous drug use and needle sharing are high risk activities for the development of hepatitis, and the Veteran had a history of intravenous drug use and needle sharing a few weeks prior to development of hepatitis in 1979.  Therefore, the examiner opined that the most likely cause of the Veteran's hepatitis C is his IV drug use and shared needles.     

The Board has afforded this opinion high probative value because it was made after examination of the Veteran and a review of the relevant evidence, including the Veteran's own statements.  The opinion properly references evidence specific to the Veteran and includes a clear rationale.  

While the evidence in this case includes reference to multiple risk factors for hepatitis C, a physician opined that the Veteran's hepatitis C was most likely caused by his use of intravenous drugs and shared needles.  There is no medical evidence in conflict with this opinion.  

The Board recognizes that the Veteran used drugs before, during, and after his time in the military.  However, an October 1975 treatment record indicates that the Veteran did not use intravenous drugs until after service because he was afraid of needles at that time.  As such, the Board finds that the Veteran's IV drug usage began after service and is the cause of his hepatitis C.  To the extent that the Veteran now alleges he used intravenous drugs during service, the Board finds these statements to be lacking credibility as they are in conflict with his statements in October 1975, which are more contemporaneous to the timeframe at issue.  Moreover, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs. 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301.

The Board also notes that in October 2006 the Veteran reported that a foot disability caused him to become addicted to drugs, which resulted in him contracting hepatitis C from intravenous injections.  Service connection for flat feet is not in effect, nor is service-connection for any foot disorder.  As such, a claim for service connection secondary to such a disability is not supportable.  See 38 C.F.R. § 3.310 (2011).  

The Veteran has also suggested that he was the subject of a covert drug experiment during service, but he has offered no proof to support this allegation other than his statements that he used drugs in service.  Moreover, such an allegation contradicts his October 1975 statement specifically denying the use of intravenous drugs.  Given his contradictory statements, the Board does not find his assertion to be credible.

While the Veteran contends that he contracted hepatitis C during his military service, he is not shown to possess any specialized training in the medical field, particularly in the areas of hepatitis C and liver disorders, to provide a competent medical opinion on this point.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As a result, VA obtained a medical opinion, which as explained above, is adverse to the claim.  Here, the most probative medical evidence fails to link his current hepatitis C to service.

In summary, the Board finds that the preponderance of the evidence indicates that the Veteran contracted hepatitis C as a result of intravenous drug use after his military service.  Accordingly, service connection for hepatitis C is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


B. Tuberculosis

The Veteran contends that he developed tuberculosis during service or within 3 years after his separation from service.  

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and active tuberculosis becomes manifest to a degree of 10 percent within three years from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran's service treatment records do document any complaints, diagnosis, or treatment for tuberculosis.  All evaluations at separation were reported as normal, and a chest x-ray was negative.  

A February 1981 private treatment record reflects that the Veteran had a positive purified protein derivative of tuberculin (PPD).  The subjective section of the report notes that he had a negative skin test in October 1978 and that the PPD skin test was 15 millimeters in December 1980 and that a chest x-ray was negative.  The assessment was tuberculosis infection without disease and with recent conversion incompletely treated with isonicotinic acid hydrazide (INH).  

In February 1992, a psychiatrist noted that a chest x-ray was obtained because he previously had a positive PPD with treatment in 1981.  His lungs were clear, and his chest was normal.  Treatment records from the Eastern Kentucky Correctional Complex indicate that tuberculosis contact was suspected in January 2006.  It was also noted that the Veteran was a known reactor, but that a chest x-ray was negative.  

There is simply no evidence showing a positive test for tuberculosis during the Veteran's military service or within 3 years after his separation.  As such, the evidence does not support a finding that the Veteran had tuberculosis during service or within the presumptive time.  Instead, the medical evidence suggests that the Veteran had a tuberculosis infection in 1980 or 1981, which would have been more than 3 years after his August 1975 discharge.   

The only evidence even suggesting a link between tuberculosis and service is the Veteran's assertion that he had tuberculosis during service or the presumptive period.  He has supplied no rationale for this belief other than the positive PPD tests after service.  However, as explained above, these tests were performed more than 3 years after discharge.  Moreover, as the Veteran is not shown to possess any specialized training in the medical field, particularly in regards to tuberculosis or pulmonary disorders, he is not competent to provide a medical opinion on this point.  See Jandreau, 492 F.3d at 1376-77.  

In summary, the Board finds that the preponderance of the evidence indicates that the Veteran developed a tuberculosis infection more than 3 years after his separation from service.  The Board also notes that there is no event, disease, or injury in service to which current tuberculosis could be related.  Accordingly, service connection for tuberculosis is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for headaches is reopened, and to this extent only, the appeal is granted. 

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for tuberculosis is denied.



REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the remaining claims.  Specifically, the claim for service connection for headaches must be remanded for initial review on the merits by the RO and to afford the Veteran a VA examination.  The claims for service connection for headaches, insomnia, flat feet, an acquired psychiatric disorder, and hypertension must also be remanded for additional VA treatment records.  In addition, the claim for special monthly pension must be remanded to obtain income information and to afford the Veteran a VA examination.  



I. Headaches

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the Court made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this case, the Veteran has not been afforded a VA examination in connection with his claim for service connection for headaches.  His service treatment records document a complaint of headaches for one day in June 1975.  It was noted that he was seen a day earlier for tension and that he was having problems at home.  The impression was that the Veteran had a sinus headache.  A July 2004 VA outpatient treatment record also shows a current assessment of headaches, and current headaches are noted in other medical records as well.  The Veteran asserts that his headaches began during service.  However, there is no opinion addressing whether the Veteran's current headaches are related to his symptomatology in service.  Therefore, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any headaches that may be present.  

Because the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  
II. Headaches, Insomnia, Flat Feet, an Acquired Psychiatric Disorder, and Hypertension

In a January 2012 letter, the Veteran reported receiving current treatment for headaches, insomnia, flat feet, an acquired psychiatric disorder, and hypertension at the VA Medical Center in Louisville, Kentucky, and/or the VA Healthcare Center (Shively Kentucky Community Based Outpatient Clinic) in Louisville, Kentucky.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records. 38 C.F.R. § 3.159(c).  Therefore, the RO should attempt to obtain the Veteran's recent VA treatment records pertaining to these issues. 


III. Special Monthly Pension 

A pension is payable to veterans of a period of war because of nonservice-connected disability or age.  The basic entitlement exists if the veteran: (1) served in the active military, naval or air service for ninety (90) days or more during the period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct, or is 65 years of age or older; and (3) meets the specified net worth requirements and does not have an annual income in excess of the applicable maximum annual pension rate.  38 U.S.C.A. §§ 1513, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.274 (2011).

Special monthly pension is warranted if a veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b) (2011).  A veteran will be considered in need of aid and attendance if he is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set for in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) (2011) the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

Special monthly pension under 38 U.S.C.A. § 1521(e) is generally warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA Schedule for Rating, the veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is permanently housebound by reason of disability or disabilities.  This requirement is met when the veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).

The Veteran's nonservice-connected disabilities include major depression with psychosis (rated as 100 percent disabling), hypertension (rated as 10 percent disabling), flat feet (rated as 10 percent disabling), migraine headaches (rated as 0 percent disabling), and hepatitis B (rated as 0 percent disabling).  Alcohol abuse/polysubstance dependency, hepatitis C, insomnia, and tuberculosis are also noted, but not assigned a disability rating.  

The Veteran asserts that his flat feet are more disabling than reflected by a 10 percent rating.  The medical evidence is not clear as to the current severity of this nonservice-connected disability.  In addition, no medical opinion has been obtained to ascertain whether the Veteran meets the requirement for aid and attendance or housebound status.  As such, the Veteran should be provided a VA examination.  

Additionally, the Board notes that the Veteran was recently paroled from prison.  Therefore, a current income verification form should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC request that the Veteran complete a current income verification form for purposes of determining eligibility for nonservice-connected pension.  

2.  The RO should obtain outstanding, relevant treatment records from the VA Medical Center in Louisville, Kentucky, and the VA Community Based Outpatient Clinic in Louisville, Kentucky (VA Healthcare Center, Shively Kentucky).

3.  After the foregoing development has been accomplished to the extent possible, the Veteran should be afforded a VA examination to determine the nature and etiology of any current headaches that may be present.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

It should be noted that the Veteran did complain of headaches in service in June 1975.  A private treatment record from December 1983 also notes that the Veteran had a headache after an injury at work.  A treatment record from September 1994 further indicates that he fell while in jail and was knocked out after he hit the back of his head.  He subsequently reported having headaches.  During a private psychiatric evaluation in January 1996, the Veteran reported having problems with migraine headaches.  At a psychiatric evaluation in March 1996 he complained of neuropsychological impairment due to a head injury sustained in 1991.  Specifically, he stated that he was struck in the back of the head by a crowbar.  He also reported being hit in the head on several earlier occasions.  During an August 1996 VA general medical examination, the Veteran complained of migraine headaches for several years.  The diagnosis at that time was migraine headaches.  A July 2004 VA outpatient treatment record shows a current assessment of headaches, and current headaches are noted in other medical records as well.  For example, the Veteran complained of having headaches for the past 3 days in November 2004.

The examiner should opine as to whether it is at least as likely as not that the Veteran currently has headaches that are related to his symptomatology in service or that are otherwise causally or etiologically related to his military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  The Veteran should be afforded a VA examination to ascertain the current severity of his flat feet and determine if he meets the requirement for aid and attendance or housebound status.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  If an opinion or examination is needed by a specialist(s), that too should be undertaken.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  

After review of the file and examination, the examiner should specifically address the following: 

(a) The current symptomatology associated with flat feet and the severity of the symptoms.  
(b) Whether the Veteran is so helpless or so nearly helpless as to require the regular aid and attendance of another person.
(c) Whether the Veteran is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  After completing these actions, the RO should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraphs.  

6.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


